           Case 5:18-cv-00796-G Document 5 Filed 11/28/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

NEGGE SALIM TURNER,                                 )
                                                    )
        Plaintiff,                                  )
v.                                                  ) CASE NO.: CV-1800796-G
                                                    )
(1)CITY OF OKLAHOMA CITY, a political               )
Subdivision of the State of Oklahoma,               )
(2)OKLAHOMA CITY POLICE DEPARTMENT, )
Subdivision of the City of Oklahoma City;           )
 (3)KYLE HOLCOMB, Oklahoma City Police              )
Officer, in his official and individual capacities, )
                                                    )
        Defendants.                                 )

        MOTION TO RESPOND TO ORDER TO SHOW CAUSE OUT OF TIME

       Comes now, Negge Turner, (hereinafter referred to as “Turner” or “Plaintiff”), a resident

of Oklahoma County, by and through his attorney, Guinise M. Marshall, and requests the Court

to respond to Show Cause Order out of time. In support thereof, counsel would show as follows:

       1. Counsel’s computer was hacked on two occasions which resulted in e-mails not being

           delivered.

       2. Counsel obtained help from professional sources to repair the breach and to address

           the inability to send or receive e-mails.

       3. As to the service issue, counsel has been unable to speak with Plaintiff concerning his

           ability and willingness to pursue the matter. Plaintiff had a mental health issue which

           prevented him from pursing the matter and Plaintiff has been receiving counseling

           from his health care providers at the Veterans’ Administration. Out of an abundance

           of caution, counsel did not serve the Complaint for concern of Plaintiff’s health with

           the belief and understanding that Plaintiff was not well enough to pursue the matter.


                                                 1
    Case 5:18-cv-00796-G Document 5 Filed 11/28/18 Page 2 of 2



4. Plaintiff has contacted counsel and is now able to pursue the matter and has set an

   appointment for December 3, 2018 to discuss service and his ability to participate in

   the litigation.

5. Plaintiff requests until December 15, 2018 to effect service on all parties.


                                      Respectfully submitted,


                                      /s/Guinise M. Marshall
                                      GUINISE M. MARSHALL, OBA#13902
                                      222 N.W. 13th Street
                                      Oklahoma City, Oklahoma 73103
                                      (405) 601-2174 Phone
                                      (405) 523-2108 Fax




                                         2
